Citation Nr: 1437031	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for claimed back problems (ruptured disk). 

2. Entitlement to service connection for a claimed bilateral foot problem (claimed as            no arches).

3. Entitlement to service connection for claimed diabetes mellitus, type II.

4. Entitlement to service connection for a claimed fractured ankle.

5. Entitlement to service connection for claimed sleep apnea.

6. Entitlement to service connection for a claimed stomach problem. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO in Huntington, West Virginia, with jurisdiction later being transferred to the RO in Detroit, Michigan. 

The Virtual VA paperless claims processing system contains several documents duplicative of that already in the claims folder, apart from the written brief presentation filed by the Veteran's designated representative. 

The Veterans Benefits Management System (VBMS) does not contain relevant documentation.


FINDINGS OF FACT

1. The currently demonstrated back problems, diabetes mellitus type II, fractured ankle, sleep apnea, and stomach problems are not shown to be due to a documented event or incident of the Veteran's period of active service

2. The Veteran is shown to have had bilateral pes planus when he entered service, but there is no factual basis to show that it increased in severity beyond natural progression during his limited period of active duty.



CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a back problem (ruptured disk). 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria are not met to establish service connection for diabetes mellitus           type II. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3. The criteria are not met to establish service connection for a fractured ankle.             38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013);                   38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4. The criteria are not met to establish service connection for sleep apnea.                   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013);                   38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5. The criteria are not met to establish service connection for stomach problems.                       38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013);                   38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6. The criteria are not met to establish service connection for bilateral foot problem claimed as no arches. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013);                              38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the claim being decided, the RO sent the Veteran a notice letter in June 2009 that informed him of what the evidence must show to substantiate a claim for service connection. 

The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined. This letter was sent prior to the initial adjudication of the claims in a March 2010 rating decision. For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.                       The Veteran's service treatment records and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim. 

The Veteran also provided lay statements to support his claims. He has not identified any outstanding evidence that is pertinent to the issues being decided herein.                   

The Veteran declined the opportunity for a hearing in this matter. At this stage, there is no requirement to provide a VA Compensation and Pension examination with regard to any claim presently on appeal, inasmuch as whereas the Veteran does presently manifest each of these conditions, as explained, there is no indication by medical or competent lay evidence that these disorders may have been incurred in or aggravated during active military service. Thus, there is no legal duty to provide an exam. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).        See also 38 C.F.R. § 3.159(c)(4) (2013). 

The Veteran has not made the Agency of Original Jurisdiction (AOJ) or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims being decided herein.  

 
Governing Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.     If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned. 

Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.                38 C.F.R. § 3.303(b). 

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi,        381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. 

In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury           in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). 

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.


Analysis

The Board is constrained to deny service connection for the instant claims, and not without due comprehensive review of the factual record in this matter. Whereas           the Veteran unquestionably has manifested each of the disorders claimed to some extent within a relative recent time period, thereby meeting the first indispensable criterion for service connection of a current qualifying disability, the fact remains that none of these present conditions is shown to be causally and objectively related to a disease or injury of the Veteran's service. 

This key requirement of a causal nexus must be proven, at minimum to a point where the evidence substantiating recovery is equivalent (if not preponderating beyond) that disfavoring recovery. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Shedden, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

Here, the essential element of a causal nexus to service has not been demonstrably shown or even substantially outlined for all of the presently considered claims, apart from the claimed bilateral foot problems. 

This claim poses a distinct question, inasmuch as bilateral pes planus pre-existed service thereby rendering the appropriate determination one of whether there transpired in-service aggravation of pre-existing disability, as contrasted to a question solely of initial incurrence therein. 

As to the claimed back disorder, the Veteran's August 2005 report of treatment by  Dr. N.M., MD, denotes reported low back pain, presumably associated with the also then-reported history of back surgery in 1979. 

Though not extremely recent, this medical information is contemporaneous enough with the time of filing of the Veteran's original claim of service connection that the Board will deem it probative of the status of a "current" disability. See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). (The Veteran has identified elsewhere outstanding private treatment records at a private hospital for an averred "ruptured disk" in 1978, but this facility when contacted responded that no corresponding treatment reports were available.) 

However, there is no sign of relevant in-service treatment or injury referable to a back disorder. There is nothing else of record, until 2005. 

Even assuming that records of the alleged 1978 disk rupture could be obtained, this too has not been shown to have a reasonable likelihood of service origin. Nor for that matter has the Veteran generally alleged any persuasive theory of service connection linking his any current back problem to an event or incident of service. Thus, on this record, a causal nexus simply cannot be found.

As to the claimed diabetes mellitus, type II, this condition was first documented in       September 2005. Contemporaneous private treatment records refer to the condition as "new onset diabetes." 

There is no indication of earlier symptomatology dating back to service, either by clinical documentation or by the Veteran's own report. 

Thus, this leaves a time period of nearly 30 years since service discharge until when the diabetes mellitus was clinically identified in the record.  This length of time is one of those factors which may be considered in determining whether a causal nexus to service is established. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Hence, on this record, there is no basis for linking the onset of the diabetes mellitus to an event or incident of his active service.

As to the claimed fractured ankle, an August 2005 private outpatient treatment records reflects that the Veteran presented for initial evaluation of pain in the left ankle, stating that the pain had been present since earlier in that month, gradually getting worse. 

The Veteran further related a history of an injury to the ankle two years earlier when he had self-treated with some improvement, but no full resolution of symptoms; the impression given was that of capsulitis of the left ankle joint, and history of what appeared to be bimalleolar ankle fracture two years previously, non-treated. 

Considering this information, there is no showing that any claimed left ankle fracture was sustained earlier than 2003, or some 25 years following service.   Certainly, on this record, there is no basis for linking any current ankle disorder to include a fracture to an injury or other incident of the Veteran period of active service.   

As to the claimed sleep apnea, the Veteran first underwent an evaluation for this condition in September 2005 when the Veteran reported a history of snoring for eight years. Assuming this represented the onset of the sleep apnea during the mid-1990s, no other basis is identified to show that the sleep apnea itself was present at an earlier time.    

To the extent that the Veteran's June 1976 military separation examination noted a "history of trouble sleeping, no treatment sought," there is no evidence that would serve to link the claimed sleep apnea to these general manifestations reported during service.   

As to claimed stomach problems, the Veteran was diagnosed with tubular adenoma of the colon, essentially a type of colonic polyp, in February 2008.  This notwithstanding, as previously noted, there is no tenable theory of service connection either based on the facts or other circumstances of the case as to why that any claimed gastrointestinal disorder should be deemed to be of service origin. 

Finally, regarding claimed bilateral foot problems, the Veteran clearly had pes planus, mild, demarcated on his July 1975 service entrance examination; thereby, effectively rebutting the presumption of soundness. See 38 U.S.C.A. § 1111. 

Significantly, there was no notation of any further symptoms, diagnoses, or pathology involving the feet during service, or otherwise noted at separation. 

To the extent that the Veteran may now be claiming service aggravation of the pre-existing pes planus, there are no findings to establish that the pes planus increased is severity beyond natural progression during his nine months of active service. Thus, without in-service symptomatology, aggravation cannot be found to have occurred during service.   

Therefore, as the preponderance of the evidence is against the claims on appeal, the benefit of the doubt doctrine does not apply.   



ORDER

Service connection for back problems (ruptured disk) is denied. 

Service connection for bilateral foot problems (claimed as no arches) is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for a fractured ankle is denied.

Service connection for sleep apnea is denied.

Service connection for stomach problems is denied. 




____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


